Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JILL M. DENMAN                                     GREGORY F. ZOELLER
Matheny, Hahn, Denman & Nix, L.L.P.                Attorney General of Indiana
Huntington, Indiana

                                                   AARON F. SPOLARICH
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                            Mar 20 2012, 9:28 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




JONATHAN R. STEPHENS,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 85A05-1108-CR-446
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE WABASH CIRCUIT COURT
                        The Honorable Robert R. McCallen III, Judge
                              Cause No. 85C01-1103-FD-218



                                         March 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Jonathan R. Stephens (“Stephens”) pleaded guilty to theft1 as a Class D felony and

was sentenced to three years with one year suspended to probation for a total of two years

executed. Stephens appeals, raising the following issue: whether his sentence was

inappropriate in light of the nature of the offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       In the early morning hours of February 25, 2011, Stephens was in Blooey‟s bar in

Wabash, Indiana. At approximately two in the morning, Stephens noticed a laptop

computer sitting by the bar, and he “placed it underneath [his] jacket and walked out.”

Tr. at 28. The laptop belonged to the owner of Blooey‟s. After discovering that his

computer was missing, the owner reviewed the surveillance tapes, which showed a man,

later identified as Stephens, twice use the ATM in the bar and then take the laptop. Due

to Stephens‟s theft, the victim was left without access to his laptop for approximately five

months, and Stephens erased the memory on the computer and changed its operating

system. The victim used the laptop to run his business and, even after it was returned, he

could not use his backup external hard drive since Stephens reformatted the computer.

       The State charged Stephens with theft as a Class D felony. During sentencing, the

trial court found that Stephens‟s criminal history and repeated unsuccessful attempts at

probation were aggravating factors and that his guilty plea was the sole mitigating factor.

Finding that the aggravating factors outweighed the mitigating factors, the trial court


       1
           See Ind. Code § 35-43-4-2(a).


                                              2
sentenced Stephens to three years with one year suspended to probation for a total of two

years executed in the Department of Correction. Stephens now appeals.

                            DISCUSSION AND DECISION

       “This court has authority to revise a sentence „if, after due consideration of the

trial court‟s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.‟” Spitler v. State, 908 N.E.2d 694,

696 (Ind. Ct. App. 2009) (quoting Ind. Appellate Rule 7(B)), trans. denied. “Although

Indiana Appellate Rule 7(B) does not require us to be „extremely‟ deferential to a trial

court‟s sentencing decision, we still must give due consideration to that decision.”

Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009) (quoting Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007)). We understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. at 1063. The

defendant bears the burden of persuading this court that his sentence is inappropriate. Id.

       Stephens argues that his sentence was inappropriate in light of the nature of the

offense and the character of the offender. He contends that his sentence should be

revised based on the facts that he was not the worst offender and that this was not the

most heinous offense. Stephens claims that this was not a particularly heinous theft as

there was no illegal entry, no threat of violence, and the laptop was returned to the owner.

He further asserts that, while he had a criminal history, his offenses were primarily drug

and alcohol related, and he has agreed to stop consuming drugs.

       The nature of the offense is that Stephens stole a laptop computer belonging to the

owner of Blooey‟s bar. Because of this theft, the victim was without the laptop, which he

                                             3
used in order to run his business, for approximately five months. After he stole the

computer, Stephens erased the laptop‟s memory and reformatted the computer with a new

operating system. In doing this, he rendered the victim‟s backup hard drive unusable

upon its return. The victim estimated that it would take 120 hours of labor to restore the

computer, including manually creating two years‟ worth of business records and

inventories, restoring the original operating system, and reinstalling software. Stephens‟s

actions after stealing the laptop created a significant burden for the victim.

       As to Stephens‟s character, the evidence showed that, since the age of fifteen, he

has almost continuously engaged in criminal acts.            As a juvenile, Stephens was

adjudicated delinquent for committing theft. He was charged with four felonies and

twelve misdemeanors, which resulted in two felony convictions and six misdemeanor

convictions. Further, Stephens‟s criminal history shows that, when placed on probation

as a juvenile, he twice violated the terms of such probation, and as an adult, he violated

his probation four times. We therefore conclude that Stephens‟s three-year sentence with

one year suspended to probation was not inappropriate in light of the nature of the

offense and the character of the offender.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                              4